On Motion for Rehearing on Original Application for Writs of Prohibition and Injunction.
Further consideration of the petition for writs of prohibition and injunction has convinced us we' were in error when we held that only the respondents, Halley and Seldon Pfeffer, were parties to the appeal from the trial court’s judgment in No. 8015 in that court, being No. 12,726 on appeal to this Court. See our opinion on rehearing in No. 12,891, Pfeffer v. Meissner, 286 S.W.2d 241. Since it is made to appear by relators that by suits Nos. 8274 and 8279 styled, respectively, Elna Pfeffer et al. v. Alvin Meissner et ah, and Elna Pfeffer v. Elmer J. Pfeffer, both in the District Court of Austin County, Texas, respondents Sel-don, Halley, Cynthia and Elna Pfeffer are seeking to relitigate issues determined against them by our judgment of affirmance in No. 12,726 and that if successful in such effort judgments obtained by the relitigation of such issues will purport the divesting of rights established by the orders entered in suit No. 8015 which have previously been held valid by us, we have concluded there is a'good probability that relators are entitled in part, at least, to the relief which they seek.
An examination of all instruments, papers, briefs, etc., on file in our Court fails to reveal either that any of the respondents has been served with rule to show cause why the writ should not issue or that any of the respondents has 'entered an appearance in this original proceeding in our Court. Correspondence in the 'Clerk’s office indicates that a copy of the application for writ of prohibition was forwarded by the attorneys for relators to the Honorable W. H. Betts, Hempstead, Texas, attorney, said to be representing Halley Pfeffer et al. There is no indication in this correspondence that a copy of the motion for leave to file the application, which arrived *944at the Clerk’s office several days later, was forwarded either to Mr. Betts or to any of the respondents. Mr. Betts was advised by the Clerk that the motion for leave to file and the application for the writ were set. for hearing before us on November 10, 1955, at the same time as the submission of the appeal No. 12,891, being an appeal from the trial court’s denial of temporary in-junctive relief in suit No. 8274, Elna Pfeffer et al. v. Alvin Meissner et al., in. the District Court of Austin County.
While it is true that these matters were heard together and that Mr. W. H. Betts appeared and argued the appeal in No. 12,891 in this Court, styled Pfeffer v. Meissner, it is not clear that he thereby purported to enter the appearance of any of the respondents in the original proceeding in this Court, No. 12,947, styled Alvin Meissner et al., Relators, v. Hon. J. R. Fuchs, District Judge, et ah, Respondents. At any rate, there is nothing on file in this Court which in any way can be said to constitute the entry of appearance by any of the respondents. We do not feel justified in granting relief on the application in whole or in part as against any of the respondents until all doubt is removed that the respondents, each and all, have either been served with a rule to show cause or have entered a voluntary appearance.
The motion for rehearing is granted with leave to relators to take such steps as may -be necessary to give us clear jurisdiction of the person of each of the respondents.
Motion for rehearing granted. The cause will be retained on the docket for further proceeding and orders.